 DAVIS WHOLESALE CO.DavisWholesale Co., Inc.andFood StoreEmployees Union Local#34 7, AmalgamatedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO. Cases 9-CA-3599and 9-CA-3742.June 12, 1967DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 3, 1967, Trial Examiner Robert E.Mullin issued his Decision in this proceeding, findingthat Respondent had engaged in and was engaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He also found that Respondenthad not engaged in certain other unfair laborpractices, and recommended that allegations of thecomplaintpertainingtheretobedismissed.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision, which included supportingarguments.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Davis WholesaleCo., Inc., Culloden,West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as hereinafter modified:1.In the fifth sentence of paragraph 2(f) deletethe word "by" and substitute the word "be."2. In the fifth paragraph of the Appendix attachedto the Trial Examiner's Decision, beginning with thesecond sentence, delete the words "to his former orsubstantially equivalent position without prejudice,"as these words are thereafter repeated.3. In the seventh paragraph of the Appendix,delete from the unit description the words "office271clerical guards" and substitute the words "officeclerical employees, guards."IIn fn 19 of his Decision, the Trial Examiner found thatemployee Gibbs was suspended on May 28, 1965, in fn 44 he fixesthe date at May 27 The record shows, and we rind, that thecorrect date is May 28, 1965 In the third and fourth from lastparagraphs of sec D, 1, of his Decision, the Trial Examiner refersto "Lintel Crum" and "Louis Crum " The record shows this is thesame person, and the correctnameisLouel In the third sentenceof fn 10 of his Decision, the Trial Examiner refers to "PresidentJohnson", this should read "President Davis "2The Trial Examiner recommends that certain of theallegationsof the complaint pertaining to Sec 8(a)(1) bedismissed, and further that the allegation that the suspension andultimate dismissal of Dueird Pennington violated Sec 8(a)(3) and(1) be dismissed In the absence of exceptions thereto, we adoptthese recommendationspro formaTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: The last hearing inthe above-captioned consolidated cases was closed onJune 13, 1966, after the taking of evidence in Case9-CA-3599, on October 19-22, 1965, and in Case9-CA-3742 on March 3, 1966, all of which hearings wereheld in Huntington, West Virginia. The complaint in Case9-CA-3599, issued by the General Counsel of the NationalLabor Relations Board, and based on charges duly filedand served,' alleged that the Respondent had engaged inunfair labor practices proscribed by Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended.Subsequent to the hearing on that complaint in October1965, the General Counsel issued a complaint in Case9-CA-3742,2 alleging further violations of Section 8(a)(3)and (1) by the Respondent. A motion to reopen the recordin the first hearing and consolidate the two proceedingswas granted. Thereafter, a hearing on the issues in thelatter case was held on March 3, 1966. Subsequent to thathearing, the Trial Examiner issued an order requiring thattheGeneral Counsel produce for inspection by theRespondent certain documents which had been in issueduring the original hearing. To provide the Respondent anopportunity to cross-examine any of the witnesses to whichthese documents referred, the hearing was reopened onJune 13, 1966. At that time the Respondent stated that itdidnotdesire any further cross-examination of thewitnesses in question.At that same time, the General Counsel and theRespondent moved that the above-numbered cases beconsolidatedwithCase 9-CA-3839, the complaint inwhich had issued on March 31, 1966, and with Case9-CB-1281, the complaint in which had issued onFebruary 28, 1966. This motion was vigorously opposed bycounsel for the Charging Party. After consideration of theoral argument of counsel, the Trial Examiner denied themotion and closed the hearing in Cases 9-CA-3599 and3742.'The originalcharge inCase 9-CA-3599 was filed on May 27,19652The original charge in Case 9-CA-3742 was filed onNovember 2, 1965 On November 8, 1965,an amended chargewas filed165 NLRB No. 39 272DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its respective answers, duly filed, the Respondentconceded certain facts with respect to its businessoperations, but denied the commission of any unfair laborpractices.At the hearings, all parties were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, and to argueorally.Variousmotions to dismiss,made by theRespondent at the close of the hearings, are disposed of asappears hereinafter in this Decision. The parties waivedoral argument. Subsequent to the close of the first twohearings the General Counsel submitted a brief. No briefswere received from any of the other parties.3Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a West Virginia corporation, isengaged in Huntington and Culloden, West Virginia, in thesale of wholesale grocery items. During the 12 monthspreceding the original hearing, a representative period, theRespondent had a direct outflow of products, in interstatecommerce, valued in excess of $50,000 which were soldand shipped directly from its location in Huntington, WestVirginia, to points outside that State. Upon the foregoingfacts, the Respondent concedes and I find that DavisWholesale Co., Inc., is engaged in commerce within themeaning of the Act.IT.THE LABORORGANIZATION INVOLVEDFood Store Employees Union Local#347, AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, herein called Union, is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIntroductionInthespringof1965,theRespondenthadapproximately 80 people employedat itswarehouse andfacilitiesin Huntington.In April and May of that year theUnion beganan intensive organizationaldrive among thoseemployees. The complaint in Case 9-CA-3599 alleges thatduring the ensuing weeks the Respondentengaged invarious acts of interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act and of discriminationin violation of Section 8(a)(3). It further alleges that theRespondent, in violation of Section 8(a)(5), unlawfullyrefused to bargain with the Union on and after May 19,1965. The complaint in Case 9-CA-3742allegesthat theRespondent discriminatorily terminated or laid off threenamed employees during the period from July throughNovember 1965. All of theseallegationsare denied in theirentirety by the Respondent.3As noted earlier, on June 13, 1966, the Trial Examiner deniedthemotion to consolidate Cases 9-CA-3839 and 9-CB-1281with 9-CA-3599 and 9-CA-3742 Briefs in Case 9-CA-3599 weredue on November 29, 1965, and in Case 9-CA-3742 on March 22,1966. In neither instance did the Respondentfile any brief ormemorandum prior to the due date. On October 26,1966, however,the Respondent submitted a brief to the Trial Examiner on theissues in all of the four above-numbered cases Immediatelythereafter the Charging Party moved that this brief be rejected onthe grounds that it was submitted long past the date when due andCase 9-CA-3599A. The Union Campaign; Alleged Interference,Restraint,and Coercion; Findings and Conclusions WithRespect TheretoIn the latter part of April 19654 several employees of theRespondent contacted a representative of the ChargingParty to secure assistancein organizingtheir coworkers.Among this group were two of the truckdrivers,Dale Gibbs and George Bias. Gibbs and Bias, along withseveral of their fellow employees, signed cards authorizingthe Union to represent them, in the period from April 26 tothe first of May. Thereafter, some of the employees,including particularly Gibbs, actively solicited their fellowworkers to sign authorization cards. Sherwood Spencer,secretary-treasurer of the Union, and the organizer mostinstrumentalin the early stages of the campaign tounionizethe Respondent's employees, described Gibbs asthe union "contact man." At a unionmeetingheld for theDavis employees in Huntington, on Saturday, May 15,Spencer concluded that the Union had secured cards fromamajority of employees and that he would requestrecognition and bargaining on their behalf. On May 17, hewrote a letter to the Respondent, wherein he requestedthat the latter recognize and bargain with the Union. In aletter dated May 19, the Employer rejected this demand.The facts in connection with thisissuewill be discussedmore fully later in this Decision.The witnesses for the General Counsel attributed manyactsof interference, restraint, and coercion to theRespondent's supervisory hierarchy during the month ofMay. One of those who figured most prominently in thistestimony was Edward Frazier, foreman of the night shift.To the testimony of these employees and that of Frazier wewill now turn.John Valentine testified that aboutMay 4, Frazierquestionedhim asto what he knew about the Union andwhen he admitted having signed a card, Frazier told himthat he had made a bad mistake, that "old man Davis willnot accept the Union."5 Frazier conceded having had aconversation with the employeealongthese lines, and thathe had asked Valentine what he knew about the extent towhich the employees had signed up for the Union.According to Valentine, about 2 dayslater,Frazierquestionedhim again, thistimeto ascertain whether theemployee had changed his mind aboutaligninghimselfwith the Union. Valentine testified that when he declaredthat he had not, Frazier pointed out that it would be veryeasy to discharge an employee such as Valentine byaccusinghim of having destroyed some of themerchandise in the warehouse, even though Frazierhimself might have done the damage. At the hearing,Frazier asserted that he had no recollection of the secondconversation and denied having had it.Donald Watts testified that about May 10, Frazier cameto where he was working in the warehouse to ask him whatthat its purporteddiscussionof all four of the above casesconstituted a flouting of the Trial Examiner's order denying themotion to consolidate The motion of the Charging Party is wellfounded Since the Respondent's brief was untimely filed, insofaras it relatesto Cases 9-CA-3599 and 3742, it must be, and is,rejected for any consideration with respectto the instantDecision'All dates referred to hereinafter are for the year 1965,unlessspecifically noted otherwise5Lewis A: Davis was president of the Respondent DAVIS WHOLESALE CO.he knew about the arrival of the Union. According toWatts, after he acknowledged having heard about theorganizationalcampaign,Fraziervolunteeredthecomment that if Watts signed up for the Union he would besorry because Mr. Davis, the company president, wouldclose the warehouse before he would recognize the Union.Watts testified that in two subsequent conversations onthis subject during the next 24 hours, Frazier criticizedhim for having failed to discuss the matter with him earlierand declared that, as far as the other employees on theshift were concerned, "every man he had working for himhad crossed him but one...." Frazier acknowledgedhaving had some conversation with Watts on the subject ofthe union campaign and that he had told the employee thatall except one of the men on his shift had signed up for theUnion. According to Frazier, during the conversation hetoldWatts the name of this one employee who had refusedto sign an authorization card. He further testified that if hehad ever stated that Mr. Davis would close the warehouseintheevent the employees organized, "I don'tremember."Charles E. Hightower testified that aboutMay 17,Frazier questioned a group of employees in the warehouseabout the Union. Included in the group, in addition toHightower,wasJohn ValentineandAncil Adkins.According to Hightower, Frazier told them that becausethey had signed union cards, he felt that they had backedout on him, they had done the wrong thing and they"would never get away with it.... that the old man wouldnever let the Union come in, that he would close the doorsfirst."The foregoing account of the conversationattributed to Frazier was corroborated by both Valentineand Adkins. Frazier denied that he had any conversationabout the Union on May 17, but did not specifically denyany other aspects of this particular testimony.Emil J. Loftis testified that on May 18, while he wasridinghome from work with Frazier, the foremanquestioned him as to his knowledge of the organizationalcampaign.According to Loftis, after he acknowledged thathe himself had signed a card, Frazier told him that"Mr. Davis would not allow a union to go in the warehouse,that he would close the doors first." Frazier testified thathe could not recall having had such a conversation.Ralph O. Chaney and Ancil Adkins testified that aboutMay 19, Frazier questioned them and several of the otheremployees about theorganizationaldrive and suggestedthat the Employer knew who had signed up for the Union.According to Chaney,at one point,when Adkins askedFrazier, "Don't you think we needa union?" the foreman6Donald Watts testified that about May 26, Frazier told himthat 83 percent of the Respondent's employees had signed up forthe UnionWatts' testimony as to this conversation was credibleand itwas neither denied nor contradicted by FrazierrThe quotation is from Frazier's testimony.8There was some confusion as to the approximate date of thisincidentHowever, the credible testimony of Lindsey Finley,Charles Hightower, and John Valentine was that it occurredabout the second week in May0 It was also alleged by the General Counsel that for a shortperiod in May, Frazier discriminatorily reduced the hours of manyof the employees on the night shift. The testimony in support ofthisallegation,however,wasnotconvincingWhereasDonald Watts,Estel Loftis,Emil Loftis,andWilliam Packtestified that thatmonth they were sent home on severaloccasions before the end of the shift, Lindsey Finley, anotheremployee, testified that he believed that his hours had been cut"very little" that month Thurman Johnson, superintendent of the273answered in thenegativeand then went on to ask themwhy everyone on the night shift had "crossed him," as heexpressed it, by signing up for the Union.6 Frazier thenasked Chaney why he had signeda unioncard.When theemployee told him that it was to get more pay and lesshours, Frazier told him that if he was dissatisfied with thehours he could find another job, that insofar as the Unionwas concerned "The old man won'tstandstill for it ... hewould close the doors first...." At the hearing, Fraziercould not recall the conversation on the particular date towhich Chaney and Adkins testified. On the other hand, heconceded, "I have said that Mr. Davis would close thedoors before he would accept the Union."7There was testimony that during the spring of 1965 itwas customary for the employees on the night shift to begiven a coffeebreak if they had completed the loading ofninetrailers by 3 a.m. Several employees testified thatabout the second week in May," Frazier discontinued thepractice for several nights on the ground that most of themen had failed to support him and had signed up for theUnion. According to Charles Hightower, during the middleof the shift on the nightin question,Ancil Adkins askedFrazier whether they would have the usual coffeebreakthat night. Hightower testified that Frazier replied, "Well,Idecided to give you a coffeebreak if you loaded ninetrucks.... Now, I have decided to take it away from youfor what you have done to me." Ancil Adkins, one of theemployees present, testified that he asked the foremanwhat he meant by the comment. According to Adkins,Frazier then replied, "You think I don't know that everydamn man in this building signed for aunionexcept threeof them?" The employees testified that although Fraziereliminatedthe coffeebreak for severalnights ina row, hethereafter resumed the practice. At thehearing,Frazierdeniedeverhavingcanceled the coffeebreak fordiscriminatoryreasons andtestified that the only time hefailed to accord the privilege to the employees was onthose occasions when they had failed to load therequisitenumber of trailers.On the other hand, he neverspecifically denied the conversation on the subject whichthe foregoingnamedemployees attributed to him. It is myconclusion that Frazier's conversation with the employeesoccurred substantially as they testified and that theirforeman did tell them that he was eliminating thecoffeebreak because ofthe mannerin which the night-shiftpersonnelhad endorsed the Union."Thomas E. Templeton testified that onMay 21,Superintendent Thurman Johnson10 stopped him as hewas about to leave the warehouse and asked him whetherwarehouse, and President Lewis Davis testified that May andJune were generally the slowest months of the year as far as theirbusiness was concerned Frazier testifiedthatthe only cut inhours which the employees experienced in May was due to lack ofbusinessSome of the timecards were introduced by theRespondent for this period, most of them with reference toEstel LoftisThese offered no support to the assumption of thatwitness that his hours during May were less for discriminatoryreasonsAccordingly, it is my conclusion that the GeneralCounsel failed to establish by a preponderance of the evidencethe blanket allegation contained in paragraph 6 of the complaintthat the Respondent reduced the working hours of employees inorder to discourage their union activities10 Johnson was also a vice president of the Respondent. At thehearingin this matterhe was referred to at times as the"supervisor" of the warehouse and at other times as the"superintendent."When on the stand, President Johnsontestified that Johnson was the superintendent of the warehouse.The latter title is used hereinafter in this Decision 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was going to the union meeting that night. According toTempleton, after he responded to this question with thestatement that he did not know whether he would or not,his superior declared, "Son, you better think it over beforeit's too late." At the hearing, Johnson conceded that hehad had a conversation with the employees on the date inquestion and that it had occurred substantially asTempleton had testified."During the latter part of May and during the ensuingmonths of June, July, and August, a number of theemployees signed withdrawal statements which had beenprepared by the Company and which declared that thesignatory did not desire to have the Union represent him.The Respondent contends that each of these declarationswas the result of a voluntary act on the part of theemployee. The General Counsel, on the other hand,allegesthat some of them were secured by coercive tacticson the part of Foreman Frazier.Donald Watts testified that about May 26, Frazier askedhim whether he wouldsigna statement that he waswithdrawing from the Union. According to Watts, Fraziertold him at the time that Superintendent Johnson had leftorders that the employees were to sign such statementsand that failure to do so could result in dismissal. Wattstestified that he suggested that under those circumstancesFrazier would probably have to discharge him because hehad no desire to withdraw from the Union. According tothe employee, at that point, Frazier told him that if Wattswould sign a withdrawal statement he (Frazier) wouldassure him that he would keep his job. Watts testified thatalthough he resisted signing such a statement thatevening, he did, as Frazier also requested, relay to severalof his coworkers that the supervisors wanted them to signthe company-prepared withdrawalslips.Watts likewisetestified that on a subsequent occasion, someweeks later,when Frazieragainraised the subject and suggested thathe sign a withdrawal card, he accompanied the foreman toMr. Davis' office and signed such a card.12John Valentine testified that after a conversation withWatts he asked Frazier_about the withdrawal statementsand that the foremen thereupon presented a preparedstatement to him for his signature.''' According toValentine, as the foreman did so, he told Valentine, "This isto secure your job...." The employee testified that afterhe had executed the statement, Frazier said to him,"Things will probably get better now since you signed thisSlip."14Frazier denied that he had coerced anyone into signingthese withdrawal statements. According to the foreman,he merely made available for the employees on his shiftthe opportunity to execute these statements after they hadexpressed a desire to get out of the Union. In thisconnectionFrazier testified that a supply of thewithdrawal statements was kept in Mr. Davis' office andthat on a number of occasions he escorted employees tothat office to provide them with a chance to sign theirnames. Frazier further testified that several of theemployees came to him and asked for the slips.Frazier was an outspoken opponent of the Union fromthe outset of the attempt to organize the Respondent'semployees. Whereas he denied some of the comments andremarks attributed to him in the testimony set forth above,he conceded that much of it was substantially correct. Theemployees who testified as to their various conversationswith him on the subject impressed me as credible.Consequently, and in view of the numerous admissionswhich Frazier made as to what he had said to employeeson the subject of unions, I conclude that their version ofthese conversations, as related earlier herein, is the moreplausible.Moreover, and in view of the numerous threatsof economic reprisal which Frazier predicted would befallthe employees on his shift if they succeeded in bringing aunioninto the warehouse, it is not surprising thatthereafter many of these same men told Frazier that theywanted to sign one of the statements which the Companymade available whereby they could express their desire towithdraw from the Union. Although Frazier denied that hehad any authorization from management to speak as hedid,')hisaction in connection with the withdrawalstatements and his outspoken remarks against the Unionconstitute conduct for which the Respondent must be heldresponsible.N.L.R.B. v. American Casting Service, Inc.,365 F.2d 168, 173 (C.A. 7).Accordingly, and in view of the above findings, it is myconclusion that the Respondent violated Section 8(a)(1) ofthe Act by the following action and conduct of ForemanEdward Frazier: (1) His interrogation of Valentine onseveral occasions as to that employee's union activitiesand his statement to the employee in this context that itwould be easy to fire him on a fabricated charge that the11 James E Belcher testified that about May 25 he askedCharles Christian,foremanof the day shift, whether he thoughtthe employees wouldget a bonusthat year and how large it wouldbeAccording to Belcher, Christian thereupon stated that thebonus would be smaller than he had originally assumed it wouldbe and added, "You boysasked for it tobe smaller, and itwas " Christian testified that he could remember no suchconversation with Belcher Belcher conceded that there was nomention of the Union at any time during this conversation Fromother testimony it appears that customarily the decision as towhether the employees would participate in an employee profit-sharing plan, or bonus, was never made until the latter part ofAugust when the Company closed its fiscal year In view ofBelcher's concession that Christian did not mention the Unionduring his conversation with the employee, the statement of theforeman was,atworst, ambiguous In any event,Iconclude thatthe evidence does not sustain the allegation in paragraph 5(d)(1) ofthe complaint to the effect that Christian informed an employeethat if the Union were successful the Respondent would decreasethe bonuses paid the employees12 The withdrawal statement which Watts eventually executedwas received in evidence. It is dated July 6, 196511 It was conceded that thesestatements wereprepared by theRespondent and read as followsThis is to advise I do not want Food Store Employees Unionto represent me with Davis Wholesale Company, Inc I signthison my own free willEmployee"Valentine testified that this incident occurred 2 to 3 monthsafter the Union began its organizational drive The signedwithdrawal slip of this employee was offered in evidence by theRespondent It was dated July 29, 196515 PresidentLewisDavis testified that after he learned that aunion wassoliciting the support of his employees, he instructedSuperintendent Johnson and the foremen that they were not tosay anything to the employees about the Union However,Mr Davis could not recall whether the employees were everinformed that the supervisory staff had received orders of thischaracterUnder these circumstances, any instructions of thetype to which Mr Davis testified in no way immunized theRespondent from the responsibility which the Board and thecourts have attributed to an employer for the antiunion conduct offoremen and supervisors DAVIS WHOLESALE CO.employeehaddamaged company property; (2) hisinterrogation of Watts as to whether the latter had signed aunion card and his declaration to Watts that those whosigned such cards would be sorry because Mr. Daviswould "close the warehouse before he would recognize theUnion", (3) his subsequent conversation with this sameemployee in which he stated that all the men on the shiftexceptone,whom he named, had signed unionauthorization cards, thereby creating the impression ofhaving engaged in surveillance of the employees'organizational activities; (4) his discontinuance of thecoffeebreak for several nights for the stated reason thatmost of the employees on that shift had failed to supporthim by signing up for the Union; (5) his interrogation ofHightower, Valentine, and Ancil Adkins about May 17when he told the employees that he felt that those who hadsigned union cards had deserted him and that they "wouldnever get away with it. that the old man would never letthe Union come in, that he would close the doors first";(6) his interrogation of Emil Loftis about May 18 as to thatemployee's knowledge of the organizational campaign andhis statement at the time that "Mr. Davis would not allow aunion to go in the warehouse, that he would close the doorsfirst";(7) hisdeclarationtoRalph ChaneyandAncil Adkins about May 19, after questioning them aboutthe union campaign, that the men on his shift had "crossedhim," by signing up for the Union, that those who did notlike the Respondent's hours and working conditionsshould look for another job, and that the president of theCompany "won't stand still for [a union] ... he wouldclose the doors first"; (8) his solicitation of a unionwithdrawalstatementfromDonald Watts and hisdeclaration to the employees that failure to execute such astatementcould result in discharge;'[' and (9) hissolicitation of a similar union withdrawal statement fromJohn Valentine on the ground that such action would helpValentine secure continued employment and his forcast,after the employee executed the statement, that "Thingswill probably get better now since you signed this slip.""It was likewise a violation of Section 8(a)(1) on the partof the Respondent, in the context of threats such as thoseuttered by Frazier, for Superintendent Johnson to questionTempleton as to whether the employee planned to attend aunion meeting that night and then to admonish Templetonthat he "better think it over before it's too late.""IN L R B v. Austin Powder Company,350 F 2d 973, 975(C A 6),,HW. Elson Bottling Company,155 NLRB 714"The General Counsel also alleged in paragraph 5(c)(x) of thecomplaint that Frazier had falsely accused several employees ofdrinking alcoholic beverages prior to reporting for work in anattempt to dissuade them from engaging in union activity Insupport of this allegation the General Counsel offered in evidencelettersdatedMay 28, which Superintendent Johnson sent toAncil Adkins, Charles Hightower, and Jerry White In theseletters,Johnson reprimanded them on the ground that thepreceding night they had reported for work showing the effect ofhaving drunk intoxicating liquor and threatened them withdischarge in the event there was a repetition of the allegedmisconduct Adkins and Hightower testified with respect to thisincident, as well as Frazier Both Adkins and Hightower concededthat they had drunk beer prior to reporting for duty on the night inquestion Adkins stated that each of them had drunk two bottlesIn this connection, however, neither Adkins nor Hightower wasentirely plausibleMore particularly was this true of Adkins, who,at one point, testified that he had never been intoxicated on beer275B.The Suspensions of Dale Gibbs, Dueird Pennington,and George Bias; Contentions of the Parties; Findings andConclusions With Respect TheretoOn May 28 the Respondent suspended Dale Gibbs, for 2weeks without pay, allegedly for having threatened afellow employee. On May 31, the Respondent suspendedDueird Pennington for 1 week without pay, allegedly forthreatening another employee. On June 16, George Biaswas suspended for 3 days without pay, allegedly for havingfailed to complete an accident report. The GeneralCounsel contends that all of these suspensions werediscriminatory.These allegations are denied in theirentirety by the Respondent.All three of the foregoing were truckdrivers. All of themhad been active in the union campaign from its outset.Gibbs had secured almost 30 signed authorization cardsfrom his coworkers in the warehouse. Spencer, the unionrepresentative in charge of the campaign, described Gibbsas the Union's "contact man." Similarly Pennington andBias had engaged in extensive organizational effortsamong their fellow employees on behalf of the Union.Superintendent Johnson testified that he suspendedGibbs after he received a report that the latter hadthreatened Raymond Varney when Varney had refused tosign a union card. Shortly before Gibbs' suspension,President Davis and Johnson called Gibbs to the office forquestioning.According to the employee, he gave thefollowing account to his superiors: A short time before hehad asked Varney, a leadman in what was known as theIBM room, to sign a union card. The latter replied to thisrequest with an obscene epithet18 and Gibbs reacted toVarney's remark with the statement that he "didn'tappreciate [Varney's] answer at all" and that he "couldknock the-out of [Varney].", Johnson testified that heinvestigated the charge that Gibbs had threatened Varney.The latter, however, was not present at the time Davis andJohnson called Gibbs before them, and no action wastaken against him for the role he had played in theexchange with Gibbs. At the hearing, Mr. Davis was calledto the stand by the General Counsel as an adverse witness.In connection with this matter, Mr. Davis testified thatVarney would be called as a witness by the Respondentbefore the hearing was concluded. In fact, however,even after having drunk as many as 15 to 20 bottles of it. Fraziertestified that he detected the odor of alcohol, or beer, on theirbreath when these men came to work on the night in question,that he reprimanded them at the time, and that after discussingthe matter with Johnson, the latter sent each of the employees awritten reprimand. The Respondent, of course, was free toenforce any rules it felt essential to the proper maintenance oforder and efficiency in the operation of its business A rule thatforbade an employee from reporting for duty while in any wayunder the influence of intoxicants was certainly reasonable. Inview of the concession on the part of the two employees whotestified about this incident that they had, in fact, indulged in acertain amount of drinking prior to reporting at the warehousethatnight, I conclude that as to this allegation the GeneralCounsel has failed to establish by a preponderance of theevidence that the enforcement of this rule by the Respondent wasdiscriminatory'"The phrase, as quoted by Gibbs, appears at p 107 of thetranscript 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDVarney was never thereafter called by the Respondent andno explanation was offered for the failure to do so.19The suspension of Pennington presented a situationsimilar to that involving Gibbs. Pennington testified thatabout May 27, Johnson called him to the office to questionhim as to whether he had told Tom Ball,anotheremployee, that if Ball did not sign a union card he would"string him up."20Pennington denied that he had madeany such threat and told Johnson that all he had done wasto ask Ball whether he would sign up for the Union as hadmany of the other employees,and that when Ball refused,he told him that that was his privilege.Ball was notpresent during this conference in Johnson'soffice.Nevertheless,immediately thereafter Johnson handedPennington a letter which stated that he was beingsuspended for 1 week on the ground that he hadthreatened another employee with bodily harm.21Johnson gave very little testimony on this incident, otherthan to state that he had suspended Pennington for havingmade threats of bodily harm to Tom Ball. The latteremployee was never called as a witness by the Respondentand no explanation was offered for the nonappearance ofthis individual at the hearing. Pennington testified thatabout a week after his return to work,he questioned Ballas to whether the latter had ever reported to the Companyany threat by Pennington.According to Pennington, Balldenied to him that he had ever made such a complaint.About June 13, George Bias had a minor accident inwhich the damage to the truck he was driving was limitedto a broken headlight.Accordingto the employee, uponreturning to the terminal he reported the accident toForeman Christian who told him to fill out a report form.The following morning he handed the completed form toChristian,stating as he did so that he had filled it out thebest he could and asking that Christian help him if it wasincomplete.Bias testified that the next evening when hereturned to the warehouse,Superintendent Johnsonaccosted him and angrily declared that he had not filledout the reports properly. According to Bias,that evening I come in,Thurman Johnson, hethrowed it down in front of me and acted likesomething wild, . . . talked to me like a dog, worsethan I would talk to my own dog....He said, ain't yougot enough sense to fill an accident report out? I toldhim, I said,Thurman,I done the best I could.He said,that's not good enough.He said,you get it or else.That same evening, Bias secured the rest of theinformation needed to complete the report on the accidentand turned it over to the Respondent's office. On June 15,Johnson handed him a letter stating that he was beingsuspended without pay from June 16 to 18 and that he wasnot to report for work until June 21. The letter stated thatthis action was being taken on the ground that Bias hadfailed to complete the accident report,22 and he had saidthat he was not interested in doing so because it would bethe Company and not him that would be sued.Bias, on theother hand,credibly denied that he had ever made such astatement to Johnson or anyone else. At the hearing,Respondent's counsel asked no questions of Johnson as tothis incident and the superintendent gave no testimony asto the circumstances which prompted him to suspend Bias.''The letter suspending Gibbs was dated May 28, 1965, andsigned by Johnson The superintendent stated in this letter thatGibbs was being suspended without pay for 2 weeks beginning onMay 28 and that he was not to report back for duty until June 1420 The quotation is from Pennington's testimony.21The suspension was for the period from May 31 to June 7It is my conclusion that the General Counsel has provedthat these suspensions were discriminatorily motivated.Whereas the Respondent denied that it had anyknowledge of the union activity of any of these employees,the record is replete with evidence that during the weeksprecedingthesesuspensionstheRespondent'ssupervisory hierarchy of Johnson and Frazier had engagedin interrogation,threats, and other conduct hereinabovefound to be unlawful interference,restraint,and coercion.It is inferable on this record alone, and I so find,that theRespondent was well aware thatGibbs,Pennington, andBias were among the most active union supporters in itslabor force. Apart from this finding however, the letters ofsuspension to both Gibbs and Pennington state that theconduct for- which they were being suspended "occurredin a discussion about labor union."From the language ofthe letters alone, it is manifest that Gibbs and Penningtonwere engaged in protected concerted activity at the time inquestion.As found earlier,the Respondent never called tothe witness stand either Varney or Ball, the two whomGibbs and Pennington allegedly threatened. The latter twoemployees credibly testified that in their conversationswith Varney and Ball they made no threats,and theRespondent never produced any witness to prove thecontrary.Consequently,theRespondent cannot nowassert that in suspending these employees after aninvestigation, it did not violate the Act. The situation hereisgoverned by the decision of the Supreme Court inN.L.R.B.v.Burnup and Sims,Inc.,379 U.S. 21, 22-23,where the Court stated:We find it unnecessary to reach the questionsraised under § 8(a)(3) for we are of the view that in thecontext of this record§8(a)(1)was plainly violated,whatever the employer'smotive.... In sum, § 8(a)(1)is violated if it is shown that the discharged employeewas at the time engaged in a protected activity, thatthe employer knew it was such, that the basis of thedischarge was an alleged act of misconduct in thecourse of that activity, and that the employee was not,in fact,guilty of that misconduct.On the basis of the foregoing findings and in the light ofthe interference and coercion found earlier herein, Iconclude that the suspension of Gibbs and Penningtonviolated not only Section 8(a)(1) but Section 8(a)(3) as well.Further, because of this background and the severity ofthe penalty meted out to Bias, I further conclude that theRespondent's real motive for suspending him, under thecircumstances set forth above, was to penalize him for hisidentificationwith the Union. Accordingly, by hissuspension the Respondent also violated Section 8(a)(3)and (1). I so find.C. The No-Solicitation, No-Discussion Rule; Findings andConclusions With Respect TheretoOn May 28, the Respondent posted the following noticeon the employee bulletin board:NOTICE TO ALL EMPLOYEESIt has come to the attentionof this companythat laborunion activities are interfering with workingschedule"There was no contention that the suspension was becausethe accident was Bias' fault,or that he failed to report theaccident Initially, Biasdid fail toobtain the name of thedriver ofthe other vehicle involved,but he did secure the name of thetrucking company that owned the vehicle On the evening ofJune 14, he obtained the rest of the information needed,but thefollowing day,the Respondent suspended him. DAVIS WHOLESALE CO.and other matters. Therefore, all employees arenotified that there is to be no labor union activities ordiscussion during working hours on the companyproperty at any time. Failure to observe these ruleswill be grounds for immediate discharge.Sincerely,Davis Wholesale Company, Inc./s/ Thurman L. JohnsonThurman L. Johnson, SupervisorThe employees testified that prior to the posting of thisnotice they had never before, in the course of theiremployment with the Respondent, had such a rule at thewarehouse.23 Both Superintendent Johnson and Mr. Davistestified that the warning was necessary in order toprevent the employees, while on duty, from gathering ingroups throughout the warehouse to discuss the issues inthe union campaign. According to these officials thedecision to post the notice in question was made solely toeliminate this problem which, they stated, had becomeacute during the latter part of May.The Respondent, of course, was free to promulgate rulesregulating the activities of its employees during workinghours.Moreover, since, as has been stated many times,"working time is for work"(Peyton Packing Company,Inc.,49 NLRB 828, 843, enfd. 142 F.2d 1009 (C.A. 5), cert.denied 323 U.S. 730), such rules are presumptively valid,"in the absence of evidence that the rule was adopted for adiscriminatorypurpose."WaltonManufacturingCompany,126 NLRB 697, 698, enfd. 289 F.2d 177 (C.A. 5)(citingRepublic Aviation Corp. v. N.L.R.B.,324 U.S. 793).On the other hand, the term "working hours," customarilyincludes rest periods, coffeebreaks, and other types ofmid-shift recesses. Insofar as the Respondent's ruleforbade discussion of the union issue by its employeeseven during such times, the rule was invalid and aviolation of Section 8(a)(1).Stoddard-Quirk ManufacturingCo.,138 NLRB 615-623;Miller Charles and Company,148NLRB 1576, 1580-81, enfd. 341 F.2d 870 (C.A. 2);Minneapolis-Honeywell Regulator Company,139 NLRB849,851-852.More particularly, however, the motive which promptedthe establishment of the rule must be examined. Thetestimony of Davis and Johnson, the warehouse officialsadverted to above, was that the rule was required in orderto prevent the employees from wasting company time intheir discussion of the organizational campaign. On theother hand, apart from their testimony, no other evidencewas offered to establish that the advent of the Union hadbrought a disruption of production and plant discipline.The rule prohibited only prounion activity. Yet, at thesame time that its strictures applied to such conduct,Foreman Frazier freely engaged in the solicitation ofantiunion withdrawals, all on company time and with fullknowledge of President Davis and SuperintendentJohnson. The Respondent offered no explanation for thisdisparate treatment.24 Consequently, the testimony ofDavis and Johnson as to the need for the rule is whollyunpersuasive when considered against the background ofinterference, restraint, and coercion which characterizedthe Respondent's reaction to the arrival of the Union in the23 Bias andPennington were two of the employees who testifiedtothiseffectThis testimony was uncontradictedTheRespondent made no attempt to prove the contrary24 Here it might be said, as the Board found with respect to asimilar issue,".. the rule was posted, not in furtherance of any of277weeks that preceded the promulgation of the no-talking,no-discussion rule. Moreover, during this same period, theRespondent, as found earlier herein, discriminatorilysuspended several of its employees. In the light of suchfacts, I conclude that the "Respondent's sudden adoptionof its rule evidenced a concern about union activity amongemployees and that the rule was posted solely to stifle theUnion's organizing campaign."Ward Manufacturing, Inc.,152NLRB 1270, 1271. Since its establishment andpromulgationwere for a discriminatory purpose, theRespondent's action in this regard was a violation ofSection 8(a)(1).D. The Evidence as to the Alleged 8(a)(5) Violations;Findings and Conclusions with Respect Thereto1.The appropriate unitOnMay 17, 1965, Sherwood Spencer wrote theRespondent Company that the Union represented "amajority of the eligible employees, excludingsalesmen,office employees, guards and supervisory employees inyour plant." On behalf of the Union, Spencer requestedrecognitionand bargaining. In the sameletter Spencerstated, "We are prepared to deliver to you [or] to yourrepresentativesigned authorizationcards showing ourmajority so there can be no good-faith doubt as to ourmajoritystatus."On that same day, Spencer telephonedthe Respondent and sought to talk with Lewis A. Davis,the president. The latter was ill at the time, but thefollowing day, Donald L. Davis, secretary-treasurer of theRespondent, returned the call. Spencer repeated therequest contained in his letter and offered the companyofficial an opportunity to check the Union's card majority.Mr. Davis declined the Union's request for recognition anddid not request to see the authorization cards or any otherproof of its majority.On May 19, President Lewis Davis wrote the followingletter to Spencer:We have your letter of May 17th and this willacknowledgeyourphoneconversationwithMr. Donald L. Davis of the eighteenth advising youhad sent us the letter.It isthe Company's position that your union doesnot represent a majority of our employees and therehas been no agreed description of an appropriatebargaining unit.We believe that any question ofrepresentation and appropriateunitcan only be fairlydeterminedin anelection conducted by the NationalLabor Relations Board.On May 21, Spencer replied to Davis with a letter inwhich he stated that the Union felt that the appropriatebargainingunitshould include all production workers,truckdrivers, loaders and helpers but exclude clericalemployees,supervisors,salesmen,guardsandprofessional employees. In this same letter Spencerrenewed his offer to prove the union majority bypresentingthe authorization cards it had secured to Davisfor his examination or to any person the Company mightdesignate.On June 1, President Davis wrote Spencer that theCompany had asked for a Labor Board election because aRespondent's legitimate interestsof serving production, order,and discipline, but to impede and thwart the Union's organizationof its employees "Electra Plastic Fabrics, Inc ,157 NLRB 1023,1024299-352 0-70-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of employees had reported having beenthreatened by_ union advocatesin connectionwith thesigning of the authorization cards and because he did notbelieve the cards reflected the true sentiments of theemployees. Davis concluded the letter with the statementthat Spencer's description of the proposedunitwas "notsufficient or proper."'SOn June 7, Spencer replied to President Davis in a letterwherein the union representative denied that any threatshad been made by its supporters or advocates. SpencerprotestedtheCompany'ssuspensionofseveralemployees, alleged that the Company was trying to get itsemployees to withdraw from the Union, and stated that asa result the Union would be compelled to file additionalcharges against the Company."' In closing, Spencerrenewed his offer to establish the union majority by a cardcheck.Subsequent to the date of Spencer's last letter therecord reflects no further exchange of correspondencebetween the parties.The General Counsel alleged that "all employeesemployed by Respondent at its place of business inHuntington,West Virginia, excluding salesmen, officeclerical employees, guards, professional employees andsupervisorsasdefined in the Act," constitute anappropriateunit for bargaining. This, of course, isessentially the sameunitas that described by the Union inits letters of May 17 and May 21, wherein it set forth itsdemand for recognition and bargaining.Initsanswer,theRespondentdeniedtheappropriateness of the unit defined in the complaintHowever, it offered no oral argument on the question, andfiled no brief subsequent to the hearing. Thus, other thanto voice its total opposition to the Union's unit request andthe appropriateness of the unit described in the complaint,theRespondent has never revealed the specifics orparticulars on which it bases this objection. Nor has it, atany time, stated what theEmployerwould consider anappropriate bargaining unit for its employees.The unit sought by the Union, and alleged by theGeneral Counsel as appropriate, is a plant unit with theconventional exclusions. As such, the Board has statedthat since it is "one of the unit types listed in the statute asappropriate for bargaining purposes, [it] is presumptivelyappropriate,and should, other things being equal,prevail...."Beaumont Forging Company,110 NLRB2200, 2201;Hygrade Food Products Corporation,85NLRB 841, 848. In its letter of May 21, the Union furtherdefined the unit which it sought to represent as "allproduction workers, truckdrivers, loaders and helpers,"exclusive of the same employees listed above. The Boardhas frequently found thataunitsodescribed isappropriate.Santangelo & Co.,154 NLRB 1649, 1651;YankeeDistributors,152 NLRB 1018, 1025. In the light ofthe Board decisions, there appears no valid objection tothe all-employeeunitsought by the Unionin its demandfor recognition and allegedas appropriateby the GeneralCounsel. Accordingly, I conclude that an appropriate unitat theplant hereinvolved consists of all the employees atthe Respondent's warehouse, exclusive of salesmen, officeclericals, guards, professional employees and supervisorsas defined in the Act.27The parties stipulated as to the offer of a documentproduced by the Respondent which listed its completepayroll for the period from May 17 to 19, 1965. Theforegoing list,marked as General Counsel's Exhibit 2,contains the namesof 81 individuals. To the eligibility ofthose listed forinclusion inthe unit found appropriate wewill now turn.The following groups ofindividualson thelist are amongthose who should be excluded from the aforesaid unit: Theexecutives and supervisors:President Lewis A. Davis, VicePresidentandSuperintendentThurman Johnson,Secretary-TreasurerDonald L. Davis,DayForemanCharles Christian, Night Foreman Edward Frazier, andtwo othersupervisors,namely, James D. Morrison andFrancis O.Keeton;28theofficeclericals: Maxine McGinnis,Phyllis Rice, Site Osborn, and Pauline Blair (GiordanoLumber Co., Inc.,133 NLRB 205, 206);thesalesmen:A. O. Knipp,R. A. Blankenship,Herman McCallister,J.O. Williams,Herbert Scites,Byron Conrad,andEverett Christian(Taunton Supply Corp.,137 NLRB 221,222;Giordano Lumber Co., Inc., ibid.; The RusselCompany,107 NLRB 668, 669).29The IBM room: The payroll lists eight individuals inwhatisknown astheIBM room. These areRonald Montcastle, John Mayfield, Thomas Ball, DallasBrammer,Leonard Cremeans, Kyle Lewis, Kelsey Elkins,and Raymond Varney. These men are engaged in theoperation of electronic computer and business machinesof the type now used in large warehouses for processingorders,maintaininginventories, and related matters. TheIBM room is located in the rear of the warehouse buildingand away from the main office of the Company where theoffice clericals are employed Superintendent Johnsondescribed the IBM employeesas plantclericalsTheywork in two shifts, are hourly paid, punch the sametimeclock, work the same hours, and have the same fringebenefitsasdothewarehouseemployees.30John Valentine, a warehouse employee, testified crediblyandwithout contradiction that occasionally an IBMemployee will replace a warehouse employee who is offwork for illness or some other reason. Also a number of theIBMemployeeswereeithertruckdriversor2s About May 18, 1965, the Respondent filed a petition for anRM election On July 30, 1965, the Regional Director for Region 9dismissed this petition on the ground that no question ofrepresentation existed because a complaint alleging violations ofSection 8(aX5) had been issued concerning the Employer26 On May 27, the Union filed the original charge in Case9-C A-359927Whereas at the time of the original hearing the Respondent'swarehousewas located at Huntington, in April 1966, theRespondent moved its operations to a new facility located atCulloden, West Virginia, about 25 miles distant from its originalsite28Counsel for the Respondent conceded that all of theforegoing named individuals were supervisors29Two other employees,Robert Ball and Elmer Christian.perform some selling duties Superintendent Johnson testifiedthat they work as truckdrivers about 2 days a week and are routesalesmen about 3 days a week The regular full-time salesmenreceive a salary plus commission and do not punch a timeclock Incontrast with the regular salesmen,Johnson testified that Ball andChristian punch a timeclock even on those days when they are outon their routes. Further, while acting as salesmen, although theyreceive commissions, they are still paid by the hour Finally, andof even greater significance as to their appropriate classification,on the Respondent's payroll listing ((, C Exh 2) they are carriedas truckdrivers For these reasons, I conclude and find that Balland Christian should be included within the unit.30 In contrast with the office clericals who come to work at8 a in and have only one shift, the IBM employees are on twoshifts, the first of which begins at 7 a in , the same starting time asthat for the warehousemen and truckdrivers DAVIS WHOLESALE CO.warehousemen before their transfer to the IBM room."'Superintendent Johnson is responsible for the IBM roomas well as all the rest of the warehouse employees and thetruckdrivers.The Union endeavored to organize theseemployees, along with the rest of the men in thewarehouse and the truckdrivers. Four of the eight men inthe IBM room signed authorization card S.32 There is noevidence that any other labor organization seeks torepresent them separately. In view of the foregoingconsiderations and the obvious community of interestwhich the IBM employees have with the rest of itsemployees in the warehouse and the truckdrivers, Iconclude and find that they should be included within theunit.The Sheffield Corporation, 134NLRB 1101, 1103-05.The General Counsel contends that Dallas Brammerand Raymond Varney, both of whom are employed in theIBM room, should be excluded as supervisors.Superintendent Johnson described both of them asleadmen, Brammer on the day shift, and Varney on thenight shift. Ronald Montcastle, an IBM employee on theday shift, described Brammer as his "boss," stated thatBrammer gave him all his orders as to what to do, assignedhim overtime work, and told him when to go home.Kelsey Elkins, an IBM employee on the night shift,testifiedsimilarlywith respect to Varney's duties.According to Elkins, it was Varney who assigned him hiswork, scheduled his hours, and told him when to workovertime. Leonard Cremeans, another shift employee inthe IBM room, testified to the same effect as to Varney'sduties. Neither Varney nor Brammer was called to testifyby the Respondent. The testimony of the foregoing namedemployees was credible and in no way was it contradictedor denied. Accordingly, on the basis of the foregoingfindings,itismy conclusion that both Varney andBrammer are supervisors within the meaning of the Actand, therefore, should be excluded from the unit.Jas. H. Matthews & Co. v. N.L.R.B.,354 F.2d 432, 435(C.A. 8);N.L.R.B. v. Syracuse Stamping Company,208F.2d 77, 79 (C.A. 2). 33After the exclusions necessitated by the foregoingfindings have been made, and based on the Respondent'spayroll for the period May 17-19, 1965, the roster ofemployees within the appropriateunitas of that period isas follows:JohnnyMerrittC. R. PetersonRonald MontcastleJohn MayfieldMichael StephensCharleyB. SmithPaul BiasGordon SimpsonJohn BiasB. E. HayesFrank AtkinsonMack Perry31 E g , Cremeans and Montcastle32 Viz,Ronald Montcastle, Leonard Cremeans, Kyle Lewis,and Kelsey Elkins33 The General Counsel also contends that William David Davis,a son of Lewis Davis, president of the Respondent, should beexcluded from the unit on the ground that he enjoyed specialprivilegesasanemployeeThe evidence disclosed thatWilliam Davis was a student during part of his employment periodbut during the month of May 1965, he appears to have been aregular employee The General Counsel relies in support of hiscontention that young Davis was a favored member of the staffupon citation of certain testimony given by SuperintendentWilliam ClarkLouis CrumThomas TempletonIsaiah BledsoeWilliam JonesErnest FergusonRoy LewisJames AdkinsJarrell BowyerJames BelcherCharles BrammerClinton BledsoeThomas BallElmer ChristianDave JohnsonWilliam BakerRobert BallNorris AdkinsBurnie CrabtreeJohn LucasOttie AdkinsDueird PenningtonO'Neal AdkinsDwight ConradLeonard Cremeans279Dale GibbsGeorge BiasHarold DufferKyle LewisDonald WattsRay MerrittWilliam PackKelsey ElkinsEstel LoftisWard SmithRalph ChaneyRichard McCormickLindsey FinleyHomer WardJohn ValentineCharles HightowerMarvin VititoeCharles McCaw, Jr.Emil J. LoftisAncil AdkinsEura Delano KeenanJohn WoodrumJerry W. WhiteWilliam David DavisFrom the above listing it appears that during the periodfrom May 17 to 19, 1965, there were 61 employees in theappropriate unit.The General Counsel produced 31 witnesses whotestified as to their having signed union authorizationcards prior to May 17, 1965. The authenticated cards ofthe following employees were received in evidence afterthe named employee had been called to the stand andsubjected to both direct and cross-examination withrespect to all relevant facts as to the circumstances inwhich the card was signed:Ancil AdkinsNorris AdkinsOttie AdkinsJames BelcherGeorge BiasPaul BiasJarrell BowyerBurnie CrabtreeLouel CrumRalph ChaneyLeonard CremeansHarold DufferThomas DuncanKelsey ElkinsLindsey FinleyDale GibbsCharles HightowerDave JohnsonRoy LewisKyle LewisEmil LoftisEstel LoftisJohn LucasRonald MontcastleWilliam PackDuetrd PenningtonJohnson as to the hours worked by William Davis In thisconnection Johnson testified that the son occasionally came towork late and would leave early in the afternoon when the printshop was caught up with its work In none of this testimony,however, was there any evidence that Davis was paid for anyhoursexcept those when he actually worked Under thesecircumstances, I conclude that the General Counsel has failed toprove that William David Davis enjoyed a special status to suchan extent that he should be excluded fromthe unitInternationalMetal Products Company,107 NLRB 65,66-67:Giordano LumberCo , supra, 207, fn. 7. Accordingly, he will be included as one ofthe employees in the bargaining unit. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael Stephens34Homer WardThomas TempletonDonald WattsJohn ValentineIn addition to the foregoing named employees whoappearedand testified that they had executedauthorization cards, the signed authorization cards of 11other employees were identified by their coworkers. Thesewitnesses testified as to the circumstances in which thesecardswere signed, and thereafter they were cross-examined,in someinstances at considerable length, as totheir testimony in this connection. This convincinglyestablished that these cards had been secured withoutcoercion or misrepresentation and reflected the free will ofthe signatories. The Respondent offered no evidence thatwould dispel this conclusion.35 The 11 cards so describedwere signed by the following named employees on variousdates, all prior to May 17, 1965:James AdkinsEura Delano KeenanO'Neal AkdinsCharles McCawCharles BrammerRichard McCormickDwight ConradWard SmithErnest Ferguson, Jr.Marvin VititoeJerry WhiteFrom the abovelisting itappears that prior to May 17,1965, there were 42 employees who had signed cardsauthorizing the Union to represent them. Thus, at a timewhen there were 61 employees in the appropriate unit, theUnion had secured cards from 42 of that number. Withauthorizations from almost 70 percent of the employees,theUnion had a clear majority in the appropriatebargaininguniton May 17, 1965, when it made its requestfor recognition and on May 19, when the Respondent in itsletter of that date, rejected this demand.2.The alleged refusal to bargainThe General Counsel contends that the Respondentunlawfullyrefusedtobargainwiththemajorityrepresentative of its employees on and after the date whenthe Union made its first written demand for recognitionand bargaining. In its answer, the Respondent entered ageneral denial to this allegation. However, it offered nooral argument at the close of the hearing and thereafterfiled no brief.34Michael Stephens signed an authorization card on May 5 Atsome time thereafterhe concluded that he didnot want the Unionto represent him, and wrote the Union a letter requesting that hisunion authorization card be canceled.This letter was datedMay 19 Stephens testified that he prepared it at his home thateveningHe sent this letter of revocation by registered mail onMay 20 It was received by the Union on May 21 Upon its receiptby the Union, this constituted a presumptively valid revocation ofStephens'union authorization However,until the time when hisrevocation reached the union headquarters, Stephens' originalauthorization remained effective It must, therefore, be counted indetermining the total number of valid authorizations which theUnion had from May 17-19, 1965Jas. H. Matthews & Co vN L RB , 354 F 2d 432,438 (C A8),Tinley Park Dairy Co , d/b/aCountry Lane Food Store,142 NLRB 683,685-686.35 The Respondent called three witnesses, Clinton Bledsoe,William Baker, and William Jones, who testified as to variousstatementsmade to them by fellow employees that hadendeavored to secure their support for the Union. Thus, Bledsoetestified that on one occasion Dueird Pennington, a coworker, toldhim that if he did not sign up for the Union he would lose his job,Baker testified that coemployees Dale Gibbs and Davis Johnsonhadmade similar remarks to him, Jones testified thatIn his testimony at the hearing President Davis statedthat at the time the Union made its demand for recognitionand offered to prove that it had authorization cards from amajority of the employees, he did not believe that theCompany could rely on such cards as adequate proof.Superintendent Johnson testified that the Respondentwanted the Union to prove its majority in a Labor Boardelection. Both Davis and Johnson testified that they weretotally unaware that any organizational campaign was inprogress until the very eve of the Union's demand forrecognition. According to Johnson he learned about theUnion's arrival when employee Tom Ball telephoned sucha report to him late on the night of May 15. Johnsontestified that on the following day he relayed thisinformation to President Davis. Both he and Davistestified that until that weekend they knew nothing aboutany union activity among the men.This testimony, however, was largely implausible and isnot credited. Earlier herein, it was found that during thefirst week in May and only shortly after the first employeeshad signed up for the Union, Night Shift Foremen Frazierbegan a campaign of interference and coercion as to theorganizational efforts of themen on his shift. TheCompany was plainly responsible for Frazier's action andconduct. Moreover, it is most unlikely that his activity wasunknown to Johnson or Mr. Davis. Whereas, Johnson mayhave had a report from employee Ball on the night ofMay 15 to the effect that aunionwas endeavoring toorganize the warehouse, on this record, I find incredibleJohnson'sfurthertestimony that thisinformationconstituted thefirstknowledge he had that a unioncampaign had begun among the Company's employees.In the event an employer has an honest doubt as to theUnion's purported majority, or the unit which the Boardwould find appropriate, it is well settled that he may insiston a formal representation proceeding and a Board-conducted election to resolve such doubt before beingobligated to bargain.Joy Silk Mills, Inc.,185 F.2d 732,741-742 (C.A.D.C.), cert. denied 341 U.S. 914;Hammond& Irving, Inc.,154 NLRB 1071, 1073. On the other hand,"there is no absolute right vestedinanemployer todemand an election."N.L.R.B. v. Trimfit of California,Inc.,211 F.2d 206, 209 (C.A. 9). Moreover, this is acompletely untenable position for an employer to assumeshould the evidence develop that he did not entertain anyreal doubt of the Union's majority and that hisinsistenceGeorge Bias, a fellow employee, told him that if he signed up forthe Union in May he would get in free, but that if he did not jointhen he would be out of work Whereas, as found earlier,Pennington,Gibbs,and Bias were prominent among thosesoliciting their coworkers to support the Union, David Johnsonplayed no active role On the other hand, there is no evidence thatany of themwere agentsof the Union or authorizedto bind it inany way In any event,the testimony of Bledsoe,Baker,and Joneshas no relevance as to the validity of the authorization cardsreceived in evidence and discussed earlier herein, for none of thethree ever signed any such cards Moreover, their testimony cannot be used to destroy the validity of, or the weight to be accorded,any of the cards which were received in evidence Each of thesecards is"clear and unambiguous on its face and recites expresslythat the signer authorized the Union to represent him for thepurposes of collective bargaining" Jas H Matthews & Co vN L R B , 354 F 2d 432, 437 (C A 8) Under these circumstances,and in the absence of any evidence of fraud, deceit, or coercion, itmust be concluded, and I so find, that the cards received inevidence were signed by employees who knew what they weredoingand executed the authorizations because they wanted theUnion to represent them DAVIS WHOLESALE CO.on certification was motivated largely by a desire to gaintime to destroy the Union's support.Salley PlywoodCompany, Inc.,94 NLRB 932, 968, enfd. 199 F.2d 319(C.A. 4),cert.denied344U.S.933;N.L.R.B.v.Southeastern Rubber Mfg. Co., Inc.,213 F.2d 11, 14-15(C.A. 5).It is clearthat the Union here involvedwas, at all timesrelevant, ready to demonstrate its majority status to theRespondent's officials. In his initial letter of May 17,Spencer, the union representative, stated that he was"prepared to deliver to you [President Davis] or yourrepresentative signed authorization cards showing ourmajority...."On May 21, in another letter, Spencerrenewed this offer and stated that the Union would presentits cards to Davis for his inspection or to any third personwhom the Company might designate. Plainly, the Unionwas ready and willing to establish its majority status butwhen it offered the Respondent every opportunity toexamine the evidence, the latter rejected the offer.'36President Davis, the Respondent's principal official atthe hearing, asserted that the Company's reluctance toaccept the cards as proof that the Union had a majoritywas vindicated when a substantial number of the mensubsequently signed statements that they no longerdesired the Union to represent them. Nineteen suchwithdrawalstatementswere offered in evidence. All ofthem were signed after May 19 when the Respondentwrote the Union that it was rejecting the demand forrecognition." The Respondent retained possession of allof them and not one was ever forwarded to the Union.38Earlier herein it was found that several of these weresigned by employees after Foreman Frazier solicited theirsignatures and after he told employee Donald Watts that ifWatts did not sign the slip he would be fired. It was alsofound that Frazier offered a withdrawal slip to employeeJohn Valentinewith the explanation that Valentine'ssignature on the slip was necessary to insure his continuedemployment. In view of such facts, which make it manifestthat several of these withdrawal statements were securedin large measure through the Respondent's unlawfulinterference and coercion, the Company may not now relyon this type of evidence as justification for its reluctance tobelieve that the Union actually had enlisted the support ofamajority of its employees.Whereas at the hearingSuperintendent Johnson voiced the same doubts as hadMr. Davis about the reliability of the cards which the36 "Where, as in this case, the Union had proof of its majoritystatus readily available and the Employer chose not to learn thefacts, it `took the chance of what they might be "'NLRB vElliott-Williams Co, Inc,345 F 2d 460, 464 (C A 7), citingNLRB v Remington Rand, inc,94 F 2d 862, 869 (C A 2), certdenied 304 U S 576, 585;N.L R B v Dahlstrom Metallic DoorCompany, 112F.2d 756 (C A 2).31 Four employees signed these statements in May, two in June,twelve in July, and one inAugust MichaelStephens,an employeewho signed one of these statements about May 21,also wrote theUnion a letter of revocation during this period That letter hasalready been discussed, fn 33,supraInsofar as the recorddiscloses,Stephens was the only employee who, in addition tosigning one of the company slips,wrote directly to the Union38 Since these withdrawal statements were never forwarded tothe Union,theybear no relevance to the question of the Union'smajority status at the time it requested recognition on May 17,1965"A principal'srevocation of his agent'sauthority isineffective until communicated to the agent"Jas H Matthews &Co v. N L RB , 354 F 2d 432, 438 (C.A 8), Restatement (second),Agency, § 119 (c), 1958se "In cases such as this, where the employer's unfair labor281Union claimed it had,he conceded that the Companymade no effort to accept the union offer that it examine thecards or have an impartial observer check them.The Respondent's claim that it had a bona fide doubt asto the Union'smajority must be considered in the light ofthe foregoing facts, and,most particularly,in view of thenumerous findings of unlawful interference,restraint, andcoercion on the part of Foreman Frazier in the month ofMay prior to the union demand.Equally revealing as to theRespondent'sgood faith is the fact that in the periodsubsequent to the Union'srequest for recognition onMay 17, additional 8(a)(1) violations were committed, notonly by Frazier, but by Johnson as well.Further, as foundearlier, the Respondent violated Section 8(a)(3) by itsdiscriminatorysuspensionsofGibbs— Bias,andPennington and Section 8(a)(1) by the posting of the no-solicitation rule of May 28.Thus, while the Respondentasserts that in good faith it doubted the Union'smajority,contemporaneously,its supervisory staff was conducting acampaign that was designed to destroy the Union'ssupport among the employees.39In the light of the foregoing facts, I conclude and findthat when the Respondent received the Union's requestfor recognition and bargaining, set forth in Spencer's letterof May 17, 1965, the employer did not have a good-faithdoubt as to the Union'smajority standing with theemployees As a result,there was no valid justification forthe Respondent's position set forth in its letter of May 19,1965, wherein President Davis stated that the Companywould refuse to recognize or bargain with the Union untilthe latter won a Board-conducted election .411I conclude that the Company's response to the Union, inthe context of the illegal antiunion activity found above,was based, not on a bona fide doubt as to the Union'smajority,but rather on a rejection of the principles ofcollective bargaining and a desire to gain time withinwhich to dissipate the union majority. By its rejection onMay 19,1965, of the Union's request,and its continuingrefusal to recognize the Union thereafter,the Respondentviolated Section 8(a)(5) and (1) of the Act.Joy Silk Mills,Inc. v. N.L.R.B.,185 F.2d 732, 741-742 (C.A.D.C.), cert.denied341 U.S. 914;Bilton Insulation,Inc. v. N.L.R.B.,297 F.2d141 (C.A.4);Irving Air Chute Company, Inc. v.N.L.R.B.,350 F.2d 176,181-182(C.A.2); Allegheny Pepsi-Cola Bottling Company v.N.L.R.B.,312 F.2d 529, 532(C.A. 3).practices are clearly established, both before and after thedemand for bargaining,the good faith of his doubts of the unionmajoritymay properly be regarded with some suspicion "N L R B v Cumberland Shoe Corp,351 F 2d 917, 921 (C A 6),N L R B v Philamon LaboratoriesInc , 298 F 2d 176, 180(C A 2)40 In the letter of May 19,the Respondent also based its refusalto recognize the Union on the stated ground that"there has beenno agreed description of an appropriate bargaining unit " OnMay 21, in another letter to Davis, the Union endeavored to clarifyfurther its description of the unit In a letter dated June 1, Daviswrote that the Union's"description of a proposed unit is notsufficient or proper " As found earlier,neither then,nor later, didthe Respondent ever state what it considered an appropriate unitIn view of these facts, the Respondent cannot now urge, withanymerit,thecontention that the Union's original letterinadequately described the unit The Board has held that in thesecircumstances, an employer "by [his] refusal to consider theUnion's request for recognition and its offer to prove its majority.foreclosed any clarification by the Union as to the scope of itsrequested unit" Hamilton Plastic Molding Company,135 NLRB371, 373, set aside on other grounds 312 F 2d 723 (C A 6) 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 9-CA-3742In the complaint issued in the above-numbered case, theGeneralCounselallegedthattheRespondentdiscriminatorilydischargedDueird PenningtononJune 24, 1965, and Dale Barnett on October 2, 1965, anddiscriminatorilylaidoffLarry BlankenshiponNovember 4, 1965. These allegations are denied in theirentirety by the Respondent.A. Dueird PenningtonEarlierherein, itwas found that Pennington wasdiscriminatorily suspended for a period of 1 week fromMay 31 to June 7. On June 24, Pennington was againsuspended for 2 weeks and at the conclusion of that periodhe was terminated. The General Counsel contends thatthislastsuspensionanddischargewerealsodiscriminatory. The Respondent denies this allegation andavers that the employee was terminated for lyingOn June 14, at a point some distance from thewarehouse and as the result of sheer happenstance,Superintendent Thurman Johnson observed a passengerin the company truck which Pennington was driving.Pennington testified that the following day, when Johnsonquestioned him as to the identity of his passenger, he toldthe superintendent that it was his cousin. According toPennington, Johnson also asked whether he realized whatthe rule was in connection with hitchhikers and that hereplied in the affirmative.Shortly thereafter, the following notice, dated June 16,was attached to the timecards of all the truckdrivers. Itread as follows:TO ALL TRUCK DRIVERS:THIS IS TO REMIND YOU OF OUR COMPANYPOLICY IN REGARDS TO HAULING PASSEN-GERS IN COMPANY TRUCKS.TRUCK DRIVERS ARE NOT PERMITTED TOHAUL ANYONE AT ANYTIME OTHER THANCOMPANY PERSONNEL.On June 16, Pennington was summoned to a meetingwithJohnson,PresidentDavis,andAttorneyJohn A. Jenkins, Jr., counsel for the Respondent.41 At thismeeting Pennington was interrogated by company counselas to why he had permitted a nonemployee passenger toride in his truck. According to Davis, Jenkins told theemployee that the Company wanted to know the full storybeforemaking a decision on the matter, that, whereasthere was a rule prohibiting the carrying of passengers, itwas conceivable that the employee's action could bejustified if an emergency of some character was involved.Davis testified that up to that point Pennington hadrefused to discuss the matter, but that thereafter heproceeded to tell them that the incident had arisen as anemergency;thepassengerwashiscousin,oneCarson Jeffers; Jeffer's brother had had an accident; andJeffers was on the way to a hospital to donate blood so thathis brother could have a transfusion. According to Davis,notwithstanding Pennington's account of his cousin'sbrother having been in an accident, the employee wasunable to give the name of the relative who had beeninjured, the extent of the injuries incurred, the name of thehospital involved, and numerous other details thatPennington, presumably, should have known.41 Pennington testified that he thought this meeting occurredon June 15. However, the other witnesses testified that it was heldBy letter dated June 24, the Company notifiedPennington that it had investigated the hitchhikingincident; it had been unable to confirm his account of thecircumstances under which he had picked up Jefferswhom he described as his cousin; it was the Company'sconclusion that Pennington falsely represented that he didnot know about the company prohibition on carryinghitchhikers; and as a result he was being suspendedwithout pay until July 5 The letter further requested thatPennington supply the Company with any additionalinformation he had which would confirm the account hehad given previously with respect to Jeffers. Finally, theletter stated that in the event Pennington failed to complywith this request it would be assumed that the informationhe gave the Company as to the reasons for providingJeffers with transportation were false and that, in suchevent, he would be discharged.Pennington remained off work throughout that period ofhis suspension. He did not, however, supply the Companywith any further information about Jeffers. About July 5,he endeavored to return to work, but was told byThurman Johnson that he could not do so until heascertained the whereabouts of Jeffers and supplied theCompany with the information requested earlier.On July 12, the Respondent wrote the following letter toPennington:On July 5, 1965, you were present at the companyoffices and failed to furnish any of the informationrequested in our letter of June 24, 1965, to you. Youstated that you had been in contact with your firstcousin, Carson Jeffers, and that he had promised tocome to the company office and explain thecircumstances of his being in a company truckoperated by you without authority. Jeffers did notappear.-The company will give you a further opportunity toclear up the matter if you care to do so. If you willfurnish us the address of Carson Jeffers, his sister'sname, or the name and address of his brother who wassupposed to have been in the hospital, we willcontinue our investigation in the matter.Johnson testified that the letter was mailed to the lasthome address which Pennington had given the Companyand that it was never returned by the post office.Pennington denied that he ever received the letter. Oncross-examination,however,heconceded that theaddress on the letter was that of the small town in whichhe was then living. In this connection, as in othertestimony with respect to the circumstances surroundingthe incident to which the Respondent attributed histermination, Pennington's account was not convincing.Pennington testified that about the third week of July hereturned to the plant to ask Johnson for a layoff slip.According to the employee, Johnson told him that he hadbeen fired and that the Company did not give layoffstatements to those who had been discharged. Penningtontestified that he then asked for information as to when hehad been discharged and that Johnson answered, "Youwere fired to start with."Johnson denied that he had made the last remarkattributed to him by Pennington. According to Johnson, hetold the employee on this occasion that he had never beenlaid off, but that he was then being discharged because hehad failed to furnish the information which the Companyhad requested that he supply.on the following day and their recollection in this regard appearsto be the more accurate DAVIS WHOLESALE CO.The General Counsel offered several witnesses insupport of the contention that the Respondent's rule oncarrying passengers in the company trucks was morehonored in the breach than in the observance. Thus,Ottie Adkins testified that he had never seen a notice likethat which the Respondent published in June and that inseveral years of experience as a truckdriver for theCompany he had frequently let his two sons ride with himAdkins, however, was most implausible on this last phaseof his testimony. Whereas he denied that Johnson had everwarned him about the rule on passengers or threatenedhim with discharge for violating it, Johnson crediblytestified that on one occasion he had admonished Adkinsseverely for having permitted his son to ride with him andthat at the same time he warned Adkins that if he everagain let anyone but company personnel ride in his truckhewouldbedischarged.Dave R Johnson, also atruckdriver for several years, conceded that he knew thattheCompany had a rule banning the carrying ofhitchhikers, but he further testified that it was neverenforced. Superintendent Johnson, on the other hand,testified that the Respondent's ban on the carrying ofanyone in the trucks other than company personnel hadbeen in effect for a long while, that it was dictated by theinsurance carrier's requirements and related liabilityproblems, and that it was brought to the attention of thedrivers both at meetings and in periodic notices.I conclude that the Respondent did, in fact, have a ruleprohibiting the carrying of noncompany passengers in itstrucks, such a rule, of course, being necessitated byinsurance carrier requirements and the tort liability issuesinvolved. Pennington was not convincing insofar as hetestified that other drivers frequently carried passengersand that he did not know that there was any prohibition ofthis practice. Nor was it impressive to hear him testify, ashe did, that he felt that it was his business, and not theCompany's, if he picked up a rider. Pennington's accountof the story which he imputed to his cousin Jeffers was notpersuasively related at the hearing. In any event, it is notnecessary to decide whether Jeffers actually toldPennington the story of need and hardship whichPennington gave to the company officials as the reason forhaving offered Jeffers a ride in the Respondent's truck.From his own testimony, it is apparent that Pennington'saccount of his attempt at being a good samaritan really hadnothing to do with his decision to offer Jeffers a ride. Thus,he testified at the hearing that on the occasion in questionhe stopped along the highway, invited Jeffers into thetruck, and thatafterhe resumed driving along thehighway, andnot until then,Jeffers related the story of hisbrother's hospitalization which Pennington gave to thecompany officials as the reason for having offered hiscousin a ride.Pennington was a known union adherent and had beenactive in the organizational campaign .4' Also, as foundabove, he had already been the object of a discriminatorysuspension arising out of his union activities. On the otherhand, Pennington did, in fact, violate a company rulewhichprohibitedcarryingnonemployees in theRespondent's trucks and later, when questioned about thematter, he gave the Respondent's officials an alibi injustification for his indiscretion that they had every reasonto believe was largely fabricated. In view of the union42He was not, however, as the General Counsel contends in hisbrief, the principal organizer for the Union, for, as found earlier,Gibbs had a substantially more active role in that connection.283animus which the Respondent's officials had displayedduring the preceding weeks and the earlier discriminationpracticed against Pennington, it may be assumed thatthese same officials resented the employee's connectionwith the Union. Nevertheless, Pennington's unionactivitiesdid not accord him any immunity from thecompany rules which applied to all other employees. Asthe Board stated in another case: "Cornett was a unionleader, and the Respondent may well have welcomed theopportunity of getting rid of him, but neither his activitiesnor the Respondent's attitude gave him privileges greaterthan those of other employees."Lloyd A. Fry RoofingCompany,85 NLRB 1222, 1224. In view of the abovefindings, I conclude on this record that the GeneralCounsel has not established by a preponderance of theevidence that Pennington was discriminatorily terminated.Accordingly, it will be recommended that the complaint bedismissed insofar as it alleges that the Respondent'sdismissal of Pennington violated Section 8(a)(3) and (1) ofthe Act.B.Dale BarnettBarnett was hired as a warehouse employee late in July1965.He was discharged on October 2, according to theGeneral Counsel because he had signed a union card,according to the Respondent because of his poor workrecordBarnett worked in the warehouse on the night shiftunder Foreman Frazier. He was classified as an order fillerand started at $1.25 an hour. About 6 weeks after hisemployment he was given a 10-cent-an-hour raise. OnSeptember 21, in the presence of several coworkers,including Donald Watts, Barnett signed a union card.At quitting time on the morning of October 2, Fraziertold Barnett that he was being laid off. When the employeeasked the reason, Frazier told him that he did not know,thatBarnettwouldhavetosecurethatfromSuperintendent Johnson. Several days later, Barnettsought out Johnson to inquire as to the reason for his layoffand to learn whether there was any likelihood ofreemployment. Johnson told Barnett that he had been laidoff because he had not done a good job, he had misdirectedan order for $40 to $50 worth of shotgun shells, and he hadplaced certain loads on the wrong truck. Johnsonconcluded the discussion with the statement that it wastoo late for Barnett to do anything about securingreinstatement.4IDonald Watts, a witness for the General Counsel,testified that on the morning of October 2, Frazier told himthat he had dismissed Barnett, whom he described as oneofWatts' "buddies." According toWatts,when hequestioned the foreman as to the reason for the discharge,Frazier told him it was because Barnett had signed up forthe Union. Watts further testified that the following night,in another conversation with Frazier during which therewas some mention of the shortage of help on the shift, theforeman told him "Well, the reason I had to let your helpgo, as we talked the other night, was because he hadsigned that union card." Frazier denied that he had anysuch conversations with Watts. This denial, however, wasmost unpersuasive. Frazier was the most vocal of theRespondent's entire supervisory staff in expressing his49 The foregoing findings are based on the credible testimony ofBarnettwhich, in this respect, was neither contradicted nordenied by Frazier or Johnson 284DECISIONSOF NATIONALLABOR RELATIONS BOARDdislike for the Unionand ingiving vent to numerousforcasts as to what the Company and President Daviswould do if the Union ever succeededin organizing amajority. His numerous threatening remarks in this veinand hisintenseinterest in the employees' organizationalactivities have been set out earlier in this Decision. Watts'testimony in this connection was credible and Frazier'sdenialwas not. Accordingly, I conclude that theconversations between Frazier and Watts, to which theemployee testified, occurred substantially asWattsrelated them.Johnson and Frazier testified at considerable length astoBarnett's alleged inadequacies. Frazier testified thatBarnettmade manymistakesinfillingorders,hefrequently corrected him, and thelast 4or 5 weeks of hisemployment he had had to speak toBarnett inthis regardalmostevery day. Johnson testified that Frazier frequentlytold him he was having difficulties with Barnett, and thateven during August and September, shortly after hisemployment, Frazier had reported that Barnett was aninefficientemployee.According to Frazier,Barnett'smistakes started as soon as he came to work andcontinued throughout his employment.On the other hand, Barnett testified that Frazier hadcriticized his work on only three occasions. The first timewas 2 or 3 weeks after he had gone to work when,according to the employees, Frazier told him to speed uphis order filling as much as possible. Barnett testified thatabout a month later Frazier told him that he should bedoing a better job. According to the employee, about 2weeks later, Frazier admonished him in a similar vein, butthereafter, and until his discharge, no one ever criticizedhis work.The testimony of Frazier to the effect that he hadreprimanded Barnett for his ineptitude on many occasionsand almost daily during the last month before hisdischarge was not as credible as the testimony of Barnettthat Frazier had admonished him about his performanceonly threetimesduring the course of his employment withtheCompany. Barnett was a young man and a newemployee with only a few months' experience at the timeof his discharge. Very likely his work did leave much to bedesired. On the other hand, Johnson and Frazier testifiedthat their dissatisfactionwithhisperformance hadextended over the entire period of his employment.Nevertheless at the time of the employee's discharge,Frazier did not give Barnett any explanation for the action,and only told the employee that he would have to speak tothe superintendent. It was only after several days hadpassed and Barnett sought out Johnson to inquire aboutreemployment that the latter ascribed the immediatereason for the termination to a mistake on the delivery ofhotgun shells.In view of the abruptness of Barnett's discharge, thefailure of his foreman to offer any explanation for theaction at the time, and the subsequent testimony ofJohnson and Frazier that Barnett's performance had beenpoor from the time ofhis initialemployment, it is myconclusion that the real reason for his dismissal was, asFrazier told Watts, that Barnett "had signed up for theUnion." Although the Respondent may have had somecause for dissatisfaction with Barnett's work, as the Courtof Appeals for the Third Circuit once observedin a similarcase, "it apparently became intolerable only after he hadjoined theunion."N.L.R.B. v. Electric City Dyeing Co.,178 F.2d 980, 983 (C.A. 3). By itsterminationof Barnettthe Respondent violated Section 8(a)(3) and (1).C. Larry BlankenshipBlakenship was hiredinmid-July 1965, as a warehouseemployeeonthedayshiftunderForemanCharles Christian. His starting rate was $1.25 an hour.After he had been at work for about 10 weeks he receiveda raise of 5 cents an hour. Shortly thereafter, and aboutOctober 14, he signed an authorization card for the Union.On the morning of November 4, he sought out ForemanChristian to tell him about having signed a union card. Atthe same time he explained to his foreman that he hadtaken this step because of his dissatisfaction with havingreceived only a 5-cent raise when others who had come towork subsequent to his hiring received a larger raise.Christianapparently said little, if anything, to theemployee. That evening, however, and before Blankenshipleft for the day, Johnson called him to his desk. Accordingto Blankenship's credible, uncontradicted, and undeniedtestimony, Johnson then told him that he had heard thatBlankenship was unhappy, that the Company did not likeunhappy employees, and for that reason Blankenship wasbeing laid off, the layoff to be effective immediately anduntil further notice.Shortly after November 4, the Company hired a newemployee for the day shift in the warehouse namedAvery Ferguson and transferred Garry Gallimore, a night-shift employee, to the day shift. On November 8, the Unionfiled an amended charge in Case 9-CA-3742, alleging,interalia,thatBlankenship had been discriminatorilyterminated. On November 10, the Respondent received acopy of this charge by registered mail. On November 11,he was recalled to work as a part-time employee.Johnson testified that originally Blankenship had beenhired as a part-time employee and that he had been laid offon November 4 because business was slack. On the otherhand, he did not contradict or deny the conversationattributed to him by Blankenship wherein the lattertestified that the superintendent told him that he hadheard that Blankenship was a disgruntled employee andthat he was being laid offuntilfurther notice. Johnsondenied any knowledge of the employee's union activities orwhether the latter had signed a union card. TheRespondent, however, never called Christian to testify asto the conversation which Blankenship testified he hadhad with him.From the credible and uncontradicted testimony ofBlankenship it is apparent that the employee himselfapprised Christian, his foreman, of the fact that he hadsigned a union authorization. In that same conversation heasserted that he had done so because of dissatisfactionover a raise which he had received. At the end of his shiftthat very day Superintendent Johnson summoned him tohisdesk to tell the employee that he had heard thatBlankenship was unhappy, that he did not like unhappyemployees, and that he was going to lay him off untilfurther notice. At the hearing Johnson attributed the layofftoa slack in business. Apart from this self-servingdeclaration, however, the Respondent offered no evidenceas to business conditions during this period. In numerousotherinstancesduring the preceding 6-month period,Johnson and the Respondent had pursued a course ofconduct aimed at keeping the Union out of the warehouseand destroying its majority. Under the circumstancespresent here, I conclude that at the close of Blankenship'sshift on November 4, Johnson was well aware of theconversation which the employee had had with ForemanChristian earlier in the day, and that Johnson had learned DAVIS WHOLESALE CO.from Christian that Blankenship had signed a union cardbecause of dissatisfaction about a wage increase.Furthermore, I conclude that Johnson's statement that hehad heard that Blankenship was "unhappy" and that hedid not like "unhappy employees" was a thinly veiledreference to Blankenship's conversation earlier in the daywhen he had told his foreman that because of hisdissatisfactionwith the wage raise given him he hadgone and signed an authorization card. Finally, Iconclude and find that, in the light of the foregoing, thereal motivation for Blankenship's layoff was not a declineinbusinessbutJohnson'sdispleasureabout theemployee's having gone to the Union. In laying off thisemployee, therefore, the Respondent violated Section8(a)(3) and (1).44IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.All employees employed by the Respondent at itsplace of business in Culloden, West Virginia, excludingsalesmen, office clericals, guards, professional employeesand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all times since May 17, 1965, the Union has been,and now is, the exclusive representative of all theemployees in the aforesaidunitfor the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act.4.By failing and refusing at all times since May 19,1965, to bargain collectively with the Union as theexclusive representative of the employees in the aforesaidunit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.5.By discriminating in regard to the hire and tenure ofemployment of Dale Gibbs, Dueird I. Pennington,George W. Bias, Dale Barnett, and Larry Blakenship, theRespondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.6.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engagedin and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act."Johnson testified that Blankenship originally had been hiredas a part-timeemployee. On the other hand, the employeecredibly testified that prior to his layoff he averaged 40 hours ofwork a week Blankenship testified that subsequent to his recallhe did not work as much as he had prior to the time he was laidoffOn the other hand, the General Counsel did not offer anysatisfactory corroboration for Blankenship's statement in thisconnection. Consequently, it cannot now be held, and I do not2857.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.8.TheGeneralCounselhasnotprovedby apreponderance of its evidence that the Respondentinterfered with,restrained,or coerced its employees in theexercise of the rights safeguarded by the Act, except bythe specific acts and conduct found herein to have beenviolative.THE REMEDYHaving found that the Respondenthas engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent discriminatorilydischargedDale Barnett on October 2, 1965, I shallrecommend that the Respondent be ordered to offer himimmediate and fullreinstatement,without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss ofearningsthat he may have sufferedfrom the time of his discharge to the date of theRespondent'sofferofreinstatement.Ishallalsorecommend that the Respondent be ordered to makewhole Dale Gibbs, Dueird Pennington, George W. Bias,and Larry Blankenship for any loss ofearningssuffered asa result of their discriminatorysuspensionsor layoffs.45The backpay for the foregoing employees will becomputed in accordance with the formula approved inF.W. Woolworth Company,90 NLRB 289, with interestcomputed in themanner and amountprescribed in IsisPlumbing & Heating Co.,138 NLRB 716, 717-721. It willalso be recommended that the Respondent be required topreserve, upon request, and makeavailableto the Boardor its agents payroll and other records necessary tofacilitate the computation of backpay due.As the unfair labor practices committed by theRespondent are of a characterstrikingat the root of theemployees' rights guaranteed by the Act, it will berecommended that the Respondent be ordered to ceaseand desist from infringing in anymanner uponthe rightsguaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record,and pursuantto Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERDavisWholesaleCo.,Inc.,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union.(b)Discouraging membership in Food Store EmployeesUnionLocal#347,AmalgamatedMeat Cutters andButcher Workmen of North America, AFL-CIO, or anyotherlabororganizationofitsemployees,bydiscriminatingin regard to their hire, tenure, or any termsor conditions of their employment.find, that subsequent to his return to work on November 11, 1965,and thereafter, Blankenship was discriminatorily denied anyworkhme4' As found earlier, Gibbswas suspendedfromMay 27 toJune 14,1965; Pennington from May 31 to June 7, 1965, Bias fromJune 16 to June 21, 1965, and Blankenship was laid off fromNovember 4 to November 11, 1965 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Interrogating employees regarding, or in connectionwith, their union membership, sympathies, or activities ina manner constituting interference, restraint, or coercionwithin the meaning of Section 8(a)(1) of the Act.(d)Threatening employees with discharge or any otherform of reprisal because of their membership in, sympathyfor,support of, or activity on behalf of, any labororganization.(e)Soliciting withdrawals from union membership anddisclaimers of interest in union representation by itsemployees.(f)In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form,join, or assistany labor organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right is affected by theproviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OffertoDale Barnett immediateandfullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of paysuffered in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Notify the above-named employee if presentlyserving inthe Armed Forces of the United States of hisright to fullreinstatementupon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)MakewholeDale Gibbs,Dueird Pennington,George W.Bias, andLarry Blankenship for any loss ofpay suffered by reason of their discriminatorysuspensionor layoff, by the Respondent, in the manner set forth in thesection of the Decision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, forexaminationand copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Upon request, bargain with Food Store EmployeesUnionLocal #347, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, as theexclusiverepresentativeofallemployees in theappropriateunit and,ifan understanding is reached,embody such understandingin a signedagreement. Theappropriateunit is:All employees employed by the Respondent at its placeofbusiness in Culloden,West Virginia, excludingsalesmen, office clericals, guards, professional employeesand supervisors as defined in the Act.(f)Post at its place of business in Culloden, WestVirginia,copiesoftheattachednoticemarked"Appendix. "46 Copies of said notice, to be furnished bythe Regional Director for Region 9, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained bythe Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(g)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith 4'IT IS FURTHER ORDERED that the complaints in Cases9-CA-3599 and 9-CA-3742 be dismissed insofar as theyallege any unfair labor practices other than as hereinspecifically found.a''In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership of ouremployeesinFoodStoreEmployeesUnionLocal#347, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or any otherlabor organization, by discharging, suspending, layingoff,or otherwisediscriminating againstany of ouremployees.WE WILL NOT unlawfully interrogate our employeesconcerning their union activities or sympathies.WE WILL NOT solicit withdrawals from unionmembership or disclaimers of interestinunionrepresentation by our employees.WE WILL NOT threaten our employees withdischarge or any other form of reprisal because oftheirmembership in, sympathy for, support of, oractivities on behalf of the aforesaid Union, or anyother labor organization.WE WILL offerDale Barnett immediate and fullreinstatementtohisformerorsubstantiallyequivalentpositionwithoutprejudicetohisseniority or other rights and privileges previouslyenjoyed and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL make whole Dale Gibbs, Dueird Penning-ton, George W. Bias, and Larry Blankenship for anyloss of pay suffered as a result of the discriminationagainst them.WE WILL bargain collectively, upon request, withFoodStoreEmployeesUnionLocal#347,Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO, as the exclusiverepresentative of all our employees in the bargainingunitdescribed below with respect to rates of pay,wages, hours of employment, and other conditions ofemployment and, if an agreement is reached, embodysuchunderstanding in a signed contract. Thebargaining unit is: DAVIS WHOLESALE CO.Allemployees employed at our place ofbusiness in Culloden, West Virginia, excludingsalesmen,office clericals, guards, professionalemployees and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights to self-organization, to form, loin, or assist theabove-named, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or othermutualaid or protection, or to refrain from any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiringmembership in a labor organization as authorized bythe Act.DAVIS WHOLESALE CO.,INC.(Employer)287Note:We will notify the above mentioned Dale Barnettifpresentlyserving inthe Armed Forces of the UnitedStates of his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by anyother material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding, 550 Main Street, Room 2407, Cincinnati, Ohio45202, Telephone 684-3686.DatedBy(Representative)(Title)